Exhibit 10.1(c)
 
AMENDMENT NO. 5
TO THE
CENTURYTEL RETIREMENT PLAN
 
 
WHEREAS, the CenturyTel Retirement Plan (“Plan”) was amended and restated by
CenturyTel, Inc. (the “Company”) effective December 31, 2006;
 
WHEREAS, the Company desires to amend the Plan to fully comply with the final
Treasury Regulations under Internal Revenue Code § 415;
 
WHEREAS, the Company reserved the right to amend the Plan in Section 12.2 of the
Plan and delegated to the General Counsel of the Company the authority to adopt
any amendment or modification to the Plan that is necessary or appropriate to
comply with applicable laws and regulations;
 
NOW, THEREFORE, effective January 1, 2008, the Plan is amended as follows:
 
I.
 
The first sentence of the second paragraph under paragraph (d) of Section 2.14,
Compensation, is amended to read as follows:
 
For Plan Years beginning after December 31, 2001, the annual compensation of
each Participant taken into account in determining allocations for any Plan Year
beginning after December 31, 2001, shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B) (for
2009, the limit is $245,000).
 
II.
 
Paragraph (a), (b) and (c) of Section 5.7, Limitations on Pensions, are amended
and restated in their entirety to read as follows:
 
 
5.7
Limitations on Pensions.

 
 
(a)
In addition to any other limits set forth in the Plan, and notwithstanding any
other provision of the Plan, in no event shall the annual amount of any
retirement benefit payable with respect to a Participant under the Plan exceed
the maximum annual amount permitted by Section 415 of the Code and the
regulations thereunder.  The determination in the preceding sentence shall be
made after taking into account the retirement benefits payable with respect to
the Participant under all other defined benefit plans required to be aggregated
with this Plan under Section 415(f)(1)(A) of the Code.
 
 

1
 
 
(b)
If the limits imposed by subsection (a) above would otherwise be exceeded with
respect to a Participant, the retirement benefits with respect to the
Participant under the plans described in subsection (a) above shall be reduced
until those limits are satisfied.  Reductions shall be made in reverse
chronological order, that is, on a plan-by-plan basis, beginning with the plan
under which the Participant most recently accrued a benefit or was allocated an
annual addition, and ending with the plan under which the Participant least
recently accrued a benefit.  However, in the event of a reduction of benefit
from this Plan, reduction should be in the following sequence: Sections
6.1(a)(1), 6.1(a)(2), 6.1(a)(3), 6.1(a)(4), 6.1(a)(5) and 6.1(a)(6).  Reductions
under this subsection (a) shall be done in accordance with the Employee Plans
Compliance Resolution System (EPCRS), Rev. Proc. 2008-50, 2008-35 I.R.B. 464, or
such other method(s) deemed acceptable by the Internal Revenue Service.

 
 
(c)
The limits imposed by subsection (a), above, shall be applied on the basis of:

 
 
 
(1)
the assumptions described below,

 
 
(i)
The mortality table used for purposes of adjusting any benefit or limitation
under Code Section 415(b)(2)(B),(C) or (D) shall be the “applicable mortality
table” prescribed from time-to-time by the Secretary of the Treasury for
purposes of Code Section 417(e).

 
 
(ii)
The interest rate used for purposes of adjusting any benefit or limitation under
Code Section 415(b)(2)(B),(C) or (D) except forms of benefit subject to Section
417(e) of the Code, shall be 5%.

 
 
(iii)
The interest rate used to adjust the limitation under Code Section 415(b)(2)(B)
of the Code for forms of benefit subject to Section 417(e) of the Code shall be
the “applicable interest rate” under Code Section 417(e) for years prior to
2004.  For 2004 and 2005, the interest rate shall be 5.5%.  For years after 2005
the interest rate shall be the greater of (i) 5.5% or (ii) the rate that
provides a benefit of not more than 105 percent of the benefit that would be
provided if the applicable interest rate (as defined in Code Section 417(e))
were the interest rate assumption.

 
 
2
 
 
(iv)
Other assumptions set forth in the Treasury Regulations under Code Section 415.

 
 
(2)
the definition of compensation in Code Section 415(c)(3) and the Treasury
Regulations thereunder,

 
 
(3)
any cost-of-living increase that the Plan is permitted to take into account
under Section 415(d) of the Code, and

 
 
(4)
any applicable transition rules that preserve a Participant’s accrued benefit
under the Plan as of the effective date of the enactment or amendment of Section
415 of the Code.

 
 


IN WITNESS WHEREOF, the Company has executed this amendment on this 15th day of
September, 2009.
 
 
CENTURYTEL, INC.
         
By: /s/ Stacey W. Goff   
 
Name:  Stacey W. Goff
 
Title:  Executive Vice-President,
           General Counsel and Secretary

 
 